Citation Nr: 0523192	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1318. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from July 1976 to October 
1978.  He died in May 2002.  The appellant is his widow.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision that, inter alia, 
denied service connection for the cause of the veteran's 
death, and denied dependency and indemnity compensation (DIC) 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318.  
The appellant filed a notice of disagreement (NOD) in 
February 2003, and the RO issued a statement of the case 
(SOC) in December 2003.  The appellant filed a substantive 
appeal in February 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's death certificate lists his immediate cause 
of death seizure disorder, due to or as a consequence of 
chronic obstructive pulmonary disease, due to or as a 
consequence of cardiomyopathy.  No autopsy was performed.

3.  At the time of the veteran's death, service connection 
was in effect for major depression with psychotic features, 
rated as 100 percent disabling from November 3, 1995; and for 
duodenal ulcer, rated as 10 percent disabling from 
November 3, 1995. 

4.  There is no medical evidence linking cardiomyopathy to 
the veteran's military service, and the preponderance of the 
competent evidence weighs against a finding that the 
veteran's major depression with psychotic features 
contributed substantially or materially to cause his death. 

5.  The record reflects nothing to change the fact that the 
veteran, who died 24 years after his discharge from service, 
did not have a service-connected disability rated as totally 
disabling for at least 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2004).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

As regards the claim of entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318, the appellant has been notified of the 
reasons for the denial of the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
her.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318, the duties to notify and assist imposed by the VCAA 
are not applicable to the claim.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

The Board notes that the VCAA, and its resultant duties, are 
applicable to the claim for service connection for the cause 
of death.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate this claim has been accomplished.

Through the December 2003 SOC, and the September 2002 and 
December 2002 letters, the RO notified the appellant of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, the appellant and 
her representative were given the opportunity to respond.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's December 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
her that VA would make reasonable efforts to help her get 
evidence necessary to support her claim, particularly, 
medical records, if she gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
appellant provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which the veteran was treated prior to his 
death, and notified her that VA would request such records on 
her behalf if she signed a release authorizing it to request 
them.  That letter also invited the appellant to submit any 
additional evidence in her possession.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the claimant of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
both before and after the rating action on appeal, and well 
after a substantially complete application was received.  
However, the Board finds that the lack of pre-adjudication 
notice in this matter has not, in any way, prejudiced the 
appellant.  In this regard, the Board points out that the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
re-adjudicated after notice was provided.

As indicated above, the RO issued the December 2003 SOC 
explaining what was needed to substantiate the claim within 
several months of receiving the appellant's NOD, and the 
appellant was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the appellant of the VCAA duties to 
notify and assist in its December 2002 letter, prior to the 
RO's initial adjudication of the claim; the appellant has not 
informed the RO of the existence of any evidence that had not 
already been obtained in response to that letter, or at any 
other point during the pendency of this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  As indicated below, the RO has obtained 
copies of the veteran's service medical records and private 
medical treatment records preceding his death, and obtained a 
medical opinion.  The appellant also has been given 
opportunities to submit and/or identify evidence to support 
her claim.  Specifically, in February 2003, the appellant 
submitted a medical opinion by a VA staff physician.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified, 
and the appellant has not indicated that there is any 
outstanding pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 

II.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred or aggravated in service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Initially, the Board notes that the medical evidence of 
record preceding the veteran's death includes various 
hospital summaries of treatment for suicidal attempts and 
ideation, and suspected drug overdose.  Specifically, a March 
2002 VA outpatient treatment record indicates that the 
veteran, at that time, most likely had overdosed with 
"quetiapine," and that its toxic effects usually resolved 
in 24 hours.  Frequent signs shown with quetiapine were 
documented as including "tachycardia, hypotension, QT and 
QRS prolongation, and pvcs, rarely CNS side effects or 
seizures."  

That notwithstanding, the veteran's death certificate 
includes no mention of suicide or of drug overdose.  The 
veteran was found dead on the sidewalk outside of his 
residence in the early morning hours of May 30, 2002.  His 
death certificate shows that the immediate cause of death was 
seizure disorder, due to or as a consequence of chronic 
obstructive pulmonary disease, due to or as a consequence of 
cardiomyopathy.  No other significant conditions contributing 
to the veteran's death were shown, and no autopsy was 
performed.  The probable manner of death was specified as 
natural.

At the time of the veteran's death, the following ratings for 
service-connected disabilities were in effect:  major 
depression with psychotic features (rated as 100 percent 
disabling); and duodenal ulcer (rated as 10 percent 
disabling).  Effective September 27, 2000, the veteran was 
found to be incompetent.

The Board points out that service medical records contain no 
complaints, findings, or diagnoses of a seizure disorder, 
active pulmonary disease, or heart disease-the three 
conditions listed on the veteran's death certificate-and, in 
July 1996, the RO denied the veteran's claim for service 
connection for a heart condition.  However, in this case, the 
appellant is not asserting that the veteran's death was 
directly related to service.  Rather, she contends that the 
veteran's major depression with psychotic features 
contributed substantially to the underlying cardiomyopathy 
that caused his death.

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  Hence, the Board has carefully considered the 
medical evidence pertinent to the claim on appeal.  

The report of a November 1988 VA psychiatric examination 
includes diagnoses of depressive neurosis, cardiomyopathy of 
uncertain etiology, and anxiety secondary to cardiomyopathy.

In June 2002, a VA staff physician, Sarath B. Ravella, M.D., 
who had treated the veteran and signed the death certificate, 
provided an opinion that any mental stress, including 
depression, could precipitate fatal cardiac arrhythmia or 
fatal coronary event.  Dr. Ravella indicated that the veteran 
had a history of cardiac arrest times three in the past.

In October 2003, VA physician Emond, M.D., reviewed the 
veteran's claims file for purposes of providing a 
cardiovascular opinion.  He noted the circumstances of the 
veteran's death, and the causes of death listed on the death 
certificate.  Dr. Emond noted that the medical records 
included diagnoses of schizoaffective disorder and 
depression, and that the veteran had been hospitalized for 
these conditions earlier in April 2002, and was felt to have 
suicidal tendencies.  There were no medical records 
pertaining to the veteran's final days of life.

Regarding the cause of the veteran's death, Dr. Emond 
indicated that the diagnosis of death from a seizure disorder 
would necessitate an observer being present to witness the 
event.  Other specific signs that an individual might have 
died as the result of a seizure disorder would require 
postmortem examination.  Dr. Emond opined that, barring acute 
trauma, the most likely cause of the veteran's death was by 
cardiomyopathy, which can be a sudden event, and with chronic 
obstructive pulmonary disease as a contributing cause.  Dr. 
Emond indicated that there was no reason to believe that the 
veteran's death was in any way related to his schizoaffective 
disorder.  Finding no evidence suggesting a medical 
relationship and noting that a cardiomyopathy is not caused 
by a psychological disorder, Dr. Emond concluded that any 
relationship between a psychological disorder and a 
cardiomyopathy was purely conjectural.
    
The Board notes that VA physician Emond undoubtedly based his 
conclusions on review of the record, whereas VA treating 
physician Ravella provided a general, somewhat speculative, 
statement as to causation.  While, consistent with the 
veteran's death certificate, Dr. Emond concluded that the 
cause of the veteran's death was cardiomyopathy, Dr. Emond 
also indicated that there was no medical evidence in the 
veteran's claims file that relates the veteran's death to his 
schizoaffective disorder, and that to do so, would be purely 
conjectural.  While Dr. Emond did not go so far as to 
expressly negate such a relationship, inasmuch as a grant of 
service connection is not to be based on speculation (see 
38 C.F.R. § 3.102), that opinion is clearly not supportive of 
the appellant's claim.  The Board is mindful that Dr. Ravella 
rendered primary care treatment to the veteran prior to his 
death; however, the Board finds Dr. Ravella's opinion is 
speculative, and not specific to the veteran.  Moreover, the 
death certificate, which was signed by Dr. Ravella, includes 
no mention of any of the veteran's service-connected 
disabilities, either as a cause or contributing cause of the 
veteran's death.

Under these circumstances, the Board finds that Dr. Emond's 
opinion is entitled to more weight not only on the basis of 
expertise in offering an opinion on a cardiovascular disease, 
but because the opinion is based squarely upon the medical 
evidence of record pertinent to this veteran.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board also has considered the assertions of the appellant 
in connection with the claim for service connection for the 
cause of the veteran's death.  While the Board does not doubt 
the sincerity of her beliefs, as a layperson, she is not 
shown to have the appropriate medical training and expertise 
to render a probative opinion on a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As indicated above, in this case, the 
preponderance of the competent evidence on the question of 
medical nexus tends to weigh against the claim.

Under these circumstances, the Board must conclude that the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
medical evidence weighs against a finding that the veteran's 
major depression with psychotic features contributed 
substantially or materially to the cardiomyopathy that caused 
his death, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

III.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004). If the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disability rated totally disabling if the service-
connected disability was either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board points out that, in January 2000, VA amended 38 
C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 
1318, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  Likewise, on April 5, 2002, VA amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) 
on the question as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit observed that VA had 
determined that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-1380.

Most recently, the United States Court of Appeals for 
Veterans Claims (Court) held that the January 2000 amendments 
(65 Fed. Reg. 3,388), effectively barring the 
"hypothetical" entitlement theory with respect to DIC 
claims made pursuant to 38 U.S.C.A. § 1318, is not applicable 
to claims filed prior to January 21, 2000.  See Rodriguez v. 
Nicholson, No. 03-1276 (U.S. Vet. App. Aug. 5, 2005).  Here, 
the appellant filed her claim for DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 on June 4, 2002.  As 
such, the Board is prohibited from considering "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  See 38 C.F.R. § 3.22.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  At the time of the veteran's death on 
May 30, 2002, he was rated 100 percent disabled for his 
service-connected major depression with psychotic features, 
effective November 3, 1995.

Clearly, the veteran's service-connected disability was rated 
as 100 percent disabling prior to his death.  However, the 
effective date of November 3, 1995, fails to meet the 
requisite ten-year rating requirement preceding the veteran's 
May 30, 2002 death.  During the veteran's lifetime, he did 
not challenge the assigned effective date for his 100 percent 
service-connected disability rating.  

Moreover, in this case, the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
submission of new and material evidence to reopen a 
previously final VA decision, or argue that, but for the 
receipt of military retired or retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge from service.  The 
appellant also has not raised a claim of CUE in a final 
rating decision, pursuant to 38 C.F.R. § 3.105(a).  See also 
Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 
Vet. App. 242 (1994) (emphasizing the pleading requirements 
for raising, and burden of proof for establishing, a CUE 
claim).  In this case, the appellant has not asserted, nor 
does the record show that the law or facts, extant at the 
time, were incorrectly applied.  Finally, to the extent that 
the appellant may argue that a 100 percent disability rating 
should have been awarded for at least 10 years prior to the 
veteran's death, such argument is tantamount to a 
"hypothetical claim" for entitlement, which is expressly 
excluded from consideration.  See 38 C.F.R. § 3.22.  

Thus, there is nothing to change the fact that, the veteran, 
who died approximately 24 years after his discharge from 
service (rendering inapplicable the five-year provision) had 
no service-connected disability rated as totally disabling 
for at least ten years prior to his death.  As the law is 
dispositive of the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318, the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


